EXHIBIT RADVISION Press Release Corporate Contact: Corporate Contact: Investor Relations: Adi Sfadia Robert Romano June Filingeri Chief Financial Officer VP Enterprise Marketing Comm-Partners LLC Tel: +1 201-689-6340 Tel: +1 512-328-4617 Tel: +1 203-972-0186 cfo@radvision.com rromano@radvision.com junefil@optonline.net TRENDCHIP TECHNOLOGIES ADOPTS RADVISION CLIENT TECHNOLOGY RADVISION’s Multimedia Terminal Framework deployed in TrendChip IAD product line TEL AVIV, July 13, 2010 – RADVISION® Ltd. (Nasdaq: RVSN), a leading technology and end-to-end solution provider for unified visual communications including video network infrastructure, developer tools and high definition (HD) room, desktop and mobile video conferencing systems, announced that TrendChip Technologies has licensed RADVISION technology for embedding VoIP in their products. TrendChip Technologies, a Taiwanese company that designs and manufactures ADSL CPE chipsets, is using RADVISION’s Multimedia Terminal Framework (MTF) in their latest Integrated Access Device (IAD) and Analog Telephony Adapter (ATA) solutions. The company incorporated RADVISION’s MTF into their TC3182P2V and TC3182LEV products in order to leverage the Framework’s high performance and rich VoIP call control functionality. These powerful features are especially important for IAD operation, making the MTF a critical component of TrendChip’s device offering. “We selected RADVISION’s MTF because it gave us the flexibility and control we require for developing our IAD solutions,” said Anthony Guo, Director of Marketing for TrendChip.“It lets us establish the credibility in front of customers for adopting our IAD solutions. We’re very pleased with the decision of choosing RADVISION’s MTF.” “We are honored to collaborate with TrendChip on their new IAD solution,” said Amir Zmora, VP Marketing and Products for RADVISION’s Technology Business Unit. “By using our MTF and leveraging RADVISION’s years of investment in VoIP technology, interoperability and easy-to- integrate APIs, TrendChip was able to quickly develop and release their product to market.” About RADVISION RADVISION (Nasdaq: RVSN) is the industry’s leading provider of market-proven products and technologies for unified visual communications over IP, 3G and IMS networks.
